1DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Applicant’s amendments in the response filed on 7/15/2021 has been considered by the Examiner. Currently claims 1, 3, 5, 7-8, 35-42 are pending, claims 1, 41 and 42 have been amended, claims 2, 4, 6, and 9-34 are canceled. A complete action on the merits of claims 1, 3, 5, 7-8, 35-42 follows below. 
Claim Objections
Claim 3 is objected to because of the following informalities:  
In claim 3 amend “The method according to claim 2” to recite –The method according to claim 1--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5, 7, 8, and 35-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Behazadian (2006/0074413).
Regarding claim 1, Behzadian teaches a method for forming an ablation (method and apparatus for substantial and uniform ablation about a linear bipolar array of electrodes; cycle lesion formation), including the steps of: 
providing a first bipolar electrode set having first and second electrode groups, the first electrode group including one or more electrodes (16, 20, Fig. 3A) and the second electrode group having at least one more electrode than the first electrode group and forms a low impedance return path for RF current (16, 20, 22, Fig 3A).  
disposing the first bipolar electrode set within a body ( [Abstract] The tip is suitable for insertion into tissue); 
providing a second bipolar electrode set having first and second electrode groups, the first electrode group including one or more electrodes (22, 20, Fig 3C) and the second electrode group having at least one more electrode than the first electrode group and forms a low impedance return path for RF current (22, 20, 16 Fig. 3C)
disposing the second bipolar electrode set within the body ([Abstract] The tip is suitable for insertion into tissue); 

sequentially applying an energy for a period of time to the second bipolar electrode set to form a second portion of the ablation at the second bipolar electrode set ([0040] next step is represented in Fig. 3c showing dissimilar polarity by electrode 22 being energized with return polarity and electrodes 16 and 20 being energized with high voltage polarity….Dissimilar surface areas allow the electric field and therefore electric current density to be higher 24 about electrode 22 and lower 44 about electrodes 16 and 20, therefore producing a higher current density 24 and lower current density 44, thus ablation heat generation is greatest about electrode 22); 
repeating the steps of applying the energy to the first bipolar electrode set and then applying the energy to the second bipolar electrode set so as to incrementally form the ablation ([0034] cycle of lesion formation [Abstract] During ablation, the polarity alternator changes the polarity of the electrodes to cycle lesion formation along the length of the electrode cluster repeatedly from electrode to electrode to form a spherical or near spherical lesion at the distal tip equal in diameter to the length of the cluster); 
wherein the period of time for applying the energy to the first bipolar electrode set is in the range of 10 milliseconds to 1500 milliseconds and wherein the period of time for applying the energy to the second bipolar electrode set is in the range of 10 
wherein the first bipolar electrode set and the second bipolar electrode set share at least one electrode (electrode 20); 
and wherein the at least one electrode that is shared is disposed within the body  ([Abstract] The tip is suitable for insertion into tissue).
	While Behzadian provides for repeated cycles of lesion formation (Figs 2B, 3A-3C), Behzadian for the claimed period of time for applying energy is silent about specifically teaching wherein the number of times of repeating the steps of applying the energy to the first bipolar electrode set and second bipolar electrode set is at least 100 times [0058].
	However, Behzadian in the embodiment in Fig 9A provides a lesion produced by cycling the lesion formation at 3000 milliseconds per electrode for about 100 repeated cycles of lesion formation along the length of the electrode array. Lesion formation about each electrode is repeated many times in a cycled fashion from electrode to electrode along the length of the cluster per the polarity alteration method of FIG. 2B.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the claimed number of times of repeating the steps of applying energy to the first bipolar electrode set and second bipolar electrode set since Behzadian provides a substantial uniform spherical lesion is produced by repeated cycling of lesion formation about E3, E2, E1 and then back to E3 and so on throughout ablation.
In re Aller, 105 USPQ 233. 
	Regarding claim 5, Behzadian teaches the limitations of claim 1 as previously rejected above. Behzadian provides wherein the at least one electrode that is shared is within the ablation (Figs 3A,3C electrode 20).
Regarding claim 7, Behzadian teaches the limitations of claim 1 as previously rejected above. Behzadian teaches further including the step of providing at least a third bipolar electrode set having first and second electrode groups, the first electrode group including one or more electrodes (16, 20, Fig. 3B) and the second electrode group including one or more electrodes (20,22 Fig. 3B); and 
using said first bipolar electrode set, second bipolar electrode set and third bipolar electrode set in various combinations to create a three dimensional non-linear ablation volume in order to conform in size and shape to a target volume ([Abstract])

Regarding claim 35, Behzadian teaches the limitations of claim 1 as previously rejected above. Behzadian provides wherein the one or more electrodes of the first bipolar electrode group of the first electrode set is connected to an excitation voltage (electrode 16, Fig. 3A [0038]).
Regarding claim 36, Behzadian teaches the limitations of claim 35 as previously rejected above. Behzadian teaches wherein the second electrode group of the second bipolar electrode set includes two or more electrodes that form a low impedance return path for RF current (electrodes 16 and 20 are return electrodes [0040]).
Regarding claim 37, Behzadian teaches the limitations of claim 36 as previously rejected above. Behzadian teaches wherein the one or more electrodes of the first electrode group of the second bipolar electrode set is connected to an excitation voltage (electrode 22 is energized, Fi. 3C [0040]). 
Regarding claim 38, Behzadian teaches the limitations of claim 1 as previously rejected above. Behzadian teaches wherein each of the electrodes of the first bipolar electrode set and second bipolar electrode set are shared electrodes (in figs 3A and 3C the polarities change and the common electrode between the first and second bipolar electrode set is electrode 20). 

Regarding claim 40, Behzadian teaches the limitations of claim 1 as previously rejected above. Behzadian provides wherein the energy being applied to the first bipolar electrode set is RF energy and the energy being applied to the second bipolar electrode set is RF energy ([Abstract] bipolar generator for generating radiofrequency at an electrode probe).
Regarding claim 41, Behzadian teaches the limitations of claim 1 as previously rejected above. Behzadian teaches wherein each electrode of the first bipolar electrode (Fig. 3A) and the second bipolar electrode set (Fig. 3C) is configured to be independently controlled whereby each electrode is capable of being independently reconfigured as an active electrode or a return electrodes (the polarity in steps 3A and 3C changes [Abstract] the polarity alternator changes the polarity of the electrodes to cycle lesion formation along the length of the electrode cluster repeatedly from electrode to electrode to form a spherical or near spherical lesion at the distal tip). 
Regarding claim 42, Behzadian teaches the limitations of claim 1 as previously rejected above. Behzadian provides wherein the second electrode group of the first bipolar electrode group of the first bipolar electrode creates reference electrode which has a virtual position (electrode 16 forms a return path with electrodes 20 and 22. It is the position of the Examiner that the heat flux zones created would provide for the virtual position or a virtual return path of the second electrode group relative to the first electrode group of the first bipolar electrode set). 


Response to Arguments
Applicant’s remarks filed on 7/15/2021 has been acknowledged by the Examiner. Upon further consideration of the claims and in further view of Applicant’s amendments a new grounds of rejection is set forth over Behazadian (2006/0074413) for claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dumont (2007/0125662) teaches [0031] it is possible to add one or more additional return electrodes that are placed in contact with the skin outside the target region.  The advantage of such a disposition is to make it possible to favor one particular direction of electric current propagation during the intervention.  The central return electrode makes it possible to increase the three-dimensional current density inside the volume defined by the active electrodes (centripetal propagation) and to increases temperature selectively in the target region.  [0032] The two return electrodes may be connected simultaneously.
Cosman (2017/0049513) teaches [008] first and second electrode groups where n can refer to the number of electrodes connected to the + output and m can refer to the number of electrodes connected to the – output. The example comprises use of intermixed switching of bipolar pair combinations including switching on individual bipolar pairs of electrodes for which n=1 and m=1 ; switching on bipolar pairs in which n=1 and m=2 The intermixed switching is done to achieve a balance of temperatures on the electrodes . The user can control the temperature where the output on the E4 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL F PEFFLEY/           Primary Examiner, Art Unit 3794